DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Nagamine’s U.S. Patent No. 10181594 in view of Ikeda (US 20150118568 A1) and Yamada (JP 2014022153 A).
Regarding claim 1, all the limitations of the instant claim 1 is taught by Nagamine’s claim 1, except for
a forming step, that is performed between the first step and the second step, of crushing the notch formed in the first step and a raised portion formed around the notch, to form a recess to thereby compress the notch and the raised portion in the lamination direction, by use of a pressing body that is a member different from the welding electrode.  
Ikeda discloses a method for bonding laminated electrode sheets wherein the laminated electrode sheets are compressed by an electrode 201 prior to resistance welding (par. 60). Doing this has the advantage of creating low contact resistance (par. 65) which reduces spatter generation and scattering of spattered substances during resistance welding (par. 9 and 65).
Yamada discloses a method of bonding stacked electrodes wherein the forming step is performed by use of a pressing body that is a member different from the welding electrode (pressing member 35 compresses a collection tab group prior to welding wherein the pressing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagamine to incorporate the teachings of Ikeda and Yamada. Doing this has the advantage of creating low contact resistance (par. 65, Ikeda) which reduces spatter generation and scattering of spattered substances during resistance welding (par. 9 and 65, Ikeda), additionally, a larger pressing body allows for more reliable welding and better adhesion of the current collection tab (page 6, para. 7-8). 
Additionally, since Ikeda’s teaching of compressing the laminated layers is applicable to both a welding electrode and a pressing member, one of ordinary skill in the art would be able to replace Ikeda’s electrode’s function with Yamada’s pressing member. This combination would result in the larger pressing member, which is different from the welding electrode, compressing any raised portion and the notch, forming a recess.
Claims 2-3 are rejected based on dependency.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Regarding claim 1, where it recites “plan view” in “a linear shape in a plan view,” “plan view” will be interpreted as –a planar view--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 7834292 B2) in view of Nagamine (US 20150318535 A1), Ikeda (US 20150118568 A1), and Yamada (JP 2014022153 A).
Regarding claim 1, Wang teaches all the limitations of a method (title) for manufacturing a laminated metal foil (laminated metal sheet, abstract), comprising: 
a first step of forming, at a weld site (spot weld 60 is prepared first by punch 36, Fig. 1, Col 2, lines 42-46) of laminated layers of a metal foil (upper steel sheet 12), by the use of a cutter (punch 36) having a cross-sectional shape that is a V shape (punch 36 has tapered walls that make a V shape, Fig.1, Col 2 lines 44-46), 
a notch (punched hole 42) penetrating the laminated layers of the metal foil along a lamination direction (punched hole 42 penetrates through the laminated steel 10, Fig. 1, Col 2 lines 53-54) and having, to cause the laminated layers of the metal foil closely contact each other in the lamination direction at an end of the notch (displaced metal sheet 12 contacts metal sheet 14 at annular burr 46, at the edge of the hole, Fig. 3, Col 2 lines 55-59); 
a second step of bringing a welding electrode (welding electrode 54 is placed against the upper steel sheet 12, Fig. 3) into pressure contact with the weld site and then energizing the weld site via the welding electrode, to perform resistance welding on the laminated metal foil 
and a forming step, that is performed between the first step and the second step, of crushing the notch formed in the first step and a raised portion (burr 52) formed around the notch (burr 52 is engaged by the electrode 54, claim 3; it can be seen from Fig. 3 that the burr is compressed; where the burr can be considered as part of the punched hole 42 and therefore, the punched hole 42 is also being compressed), to form a recess (punched hole 42 with crushed burr 52, Fig. 3) to thereby compress the notch and the raised portion in the lamination direction (burr 52 is engaged by the electrode 54, claim 3, it can be seen from Fig. 3 that the burr is compressed; where the burr is part of the punched hole 42 and therefore, the punched hole 42 is also being compressed). See annotated figure from Wang below.

    PNG
    media_image1.png
    326
    842
    media_image1.png
    Greyscale

Wang is silent on said cutter with a longitudinal cross-sectional shape that is V shape, a notch having a linear shape in a plan view, metal foil closely contact each other at an end of the notch having linear shape, and said forming step, by use of a pressing body that is a member different from the welding electrode.
Nagamine discloses a method for manufacturing stacked metal foil with a cutter with a longitudinal cross-sectional shape that is V shape (cutter C, abstract), 

metal foil closely contact each other at an end of the notch having linear shape (metal foil bond to each other at the end of the linear notch, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Nagamine and have a linear cutter that makes a linear notch. Doing so would have the benefit of increasing the area of the alloy layer formed by resistance welding for laminated layers of metal foil compared to using a puncturing needle (par. 12, Nagamine).
In the alternative, if the limitation of “crushing the notch formed in the first step and a recess to thereby compress the notch” is disputed as not rendered obvious by the prior art then the following combination would have been obvious:
Ikeda discloses a method for bonding laminated electrode sheets wherein the laminated electrode sheets are compressed by an electrode 201 prior to resistance welding (par. 60). Doing this has the advantage of creating low contact resistance (par. 65) which reduces spatter generation and scattering of spattered substances during resistance welding (par. 9 and 65).
Yamada discloses a method of bonding stacked electrodes wherein the forming step is performed by use of a pressing body that is a member different from the welding electrode (pressing member 35 compresses a collection tab group prior to welding wherein the pressing member is different from the welding electrode rod 36 and has a larger diameter, Fig. 8, page 5, para. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Nagamine to incorporate the teachings of Ikeda and Yamada. Doing this has the advantage of creating low contact resistance (par. 65, Ikeda) which reduces spatter generation and scattering of spattered substances during 
Additionally, since Ikeda’s teaching of compressing the laminated layers is applicable to both a welding electrode and a pressing member, one of ordinary skill in the art would be able to replace Ikeda’s electrode’s function with Yamada’s pressing member. This combination would result in the larger pressing member, which is different from the welding electrode, compressing any raised portion and the notch, forming a recess.
Regarding claim 2, Wang in view of Nagamine, Ikeda, and Yamada discloses the method for manufacturing the laminated metal foil as claimed in claim 1, Nagamine further teaches wherein in the second step, in a state in which the notch is compressed in the lamination direction by the forming step, an electrode terminal is further laminated on the weld site of the laminated layers of the metal foil (electrode terminal 31 is laminated on the weld site, claim 3) and the welding electrode is brought into pressure contact with the electrode terminal (electrode for welding is brought into press-contact with the electrode terminal, claim 3), 
and in this state, the weld site and the electrode terminal are energized via the welding electrode, to perform resistance welding on the laminated metal foils and the electrode terminal so as to form a nugget having an elliptic shape extending in a longitudinal direction of the electrode terminal along the notch having the linear shape (electrode terminal and metal foils are joined by a nugget with an elliptical shape around the linear notch, claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Nagamine and Ikeda to incorporate the additional teachings of Nagamine and laminate the electrode terminal to the weld site and join the terminal and foils with a nugget around the linear notch. Doing so would 
Regarding claim 3, Wang in view of Nagamine, Ikeda, and Yamada discloses the laminated metal foil manufacturing method as claimed in claim 1, Yamada discloses wherein a pressing area (recess 34, Fig. 8) of the pressing body (pressing member 35) for forming the recess in the forming step is set to be larger than an end area of the welding electrode in the second step (pressing member 35 is larger than the welding electrode 36, Fig. 8b).
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/29/2021, with respect to the rejection(s) of claim(s) 1-3 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang in view of Nagamine and Yamada.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726